DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 17-20 and 29-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically 
challenged in the argument.
	Newly added claims depend upon non-elected claims withdrawn from examination, therefore with the exception of claims 47 and 48, claims 49-57 are withdrawn as being drawn to non-elected inventions.  Further as amended independent claims 42 and 45 are directed towards separate subcombinations disclosed usable together.  Specifically, claim 42 is directed towards placement of ICP coils around a chamber boundary of a lower cone of the chamber and claim 45 is directed towards placement of IC coils around a chamber boundary where a collector mirror is located, each having a separate utility from the elected invention of generating ICP plasma at a different location for the removal of tin debris.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 17, 18, 31 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Damen (WO2014/121873) (copy of publication submitted herewith) in view of Derra et al. (US pgPub 2010/0051827) as evidenced by Zink et al. (WO 2004/104707) (copy of publication submitted with the Non-Final Rejection of 30 July 2020) (national stage application US pgPub 2011/0048452 is used as the equivalent translation).
Regarding claim 17, Damen et al. teach a method of cleaning parts in a chamber of an extreme ultraviolet (EUV) radiation source (abstract), the method comprising: 
Providing AC power to first and second inductively coupled coils ([0045]) by one or more circuits (figures 6 or 7, 526 lead AC current from source 528 see paragraph [0045]) provided around a chamber boundary (coils and conductors are behind the walls 520 and 522 of vanes 504 (seen in figure 3 as 304)) where vanes are disposed (504) to generate inductive heat in a first region in the chamber at opposite sides of an optical axis (heat inductively generated at vanes 504, since vanes are distributed around the optical axis as seen in figure 3, the heat is generated at opposite sides of an optical axis), wherein the optical axis extending between a zone of excitation and an output port of the EUV radiation source (figure 3, optical axis extends from collector 50 to intermediate focus (i.e. output)), and wherein the first region extending along a portion of a length of the chamber next to the vanes (figures 6-7 region extending area of coils) and away from a collector mirror of the EUV radiation source (vanes and coils are away 
Damen teaches inductive heating to remove tin deposits from vanes, thus fails to disclose providing power to first and second inductively coupled plasma (ICP) coils by one or more ICP circuits to generate ICP in a first region in the chamber; supplying a Cl containing gas into the chamber; and performing a removal of tin debris by the generated ICP by the first and second ICP coils and the Cl containing gas.
However, Derra teaches providing power to first and second inductively coupled plasma (ICP) coils ([0021] teaches ICP having coils arranged at the same positions as the heatable elements (i.e. hot filaments 21))) by one or more ICP circuits ([0021]) to generate ICP in a first region in the chamber ([0021] ) supplying a Cl containing gas into the chamber ([0013] teaches cleaning gases disclosed by Zink WIPO publication.  Zink teaches Chlorine ([0144]).  Further figure 10 shows gas inlet passage 10; and performing a removal of tin debris by the generated ICP by the first and second ICP coils and the Cl containing gas (Derra, paragraph [0017] teaches generating radicals from delivered gases by hot surfaces, and paragraph [0021] teaches alternatively to the heated surfaces using inductive discharge to generate radicals.  Zink et al. is evidence that use of Chlorine results in tin chloride see Zink paragraphs [0144] and [0135]), thus tin debris is removed  by conversion to tin chloride ([0013] teaches tin contaminant (i.e. debris) and [0015] teaches conversion of a portion of contamination, see also abstract for remove contaminations)).
Derra modifies Damen by suggesting ICP as an alternative to heat to remove tin deposits.
Since both inventions are directed towards heating elements of an EUV source to remove contamination, it would have been obvious to one of ordinary skill in the art to substitute the heatable elements of Demon for the ICP coils of Derra because it would lead to the predictable results of generating radical such that a higher lifetime of the optical components can be achieved ([0015], 0017 and [0021]).
Claim 18, Damen in view of Derra teaches wherein the ICP is generated during a period of time when the EUV light is not generated by the EUV radiation source (Derra, cleaning occurs during a pause see paragraph [0012] and [0017].)
Regarding claim 31, Damen in view of Derra as evidenced by Zink teaches wherein the Cl containing gas is supplied with one or more carrier gases selected from the group consisting of Ar, He, Xe and H2 gases (Zink, paragraph [0087] note hydrogen).
Regarding claim 48, Damen teaches wherein the vanes are rotating vanes ([0040] teaches structure to entrap fuel material comprise vanes and paragraph [036] teaches the trap may be a rotating foil trap), and wherein the first and second inductively coupled plasma (ICP) coils are disposed around the chamber boundary where the rotating vanes are disposed (fig. 7 shows coils 524 disposed behind vain 504, wherein figure 3 shows vanes 304 around the optical axis, thus coils are disposed around the chamber behind each vane) and the first and second ICP coils are separated along the optical axis (figure 7 shows coils 524 separated along the optical axis.  See discussion above for substitution of inductive heating coils for ICP coils of Derra.).


Claim 17 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US pgPub 2017/0215265) in view of Rakhimov et al. (US pgPub 2007/0062557). 
Regarding claim 17, Baek et al. teach a method of cleaning parts in a chamber of an extreme ultraviolet (EUV) radiation source (title), the method comprising: 
providing power by one or more circuits (fig. 13 and paragraph [0085] providing signal power to electrode 1304 via 1312, thus requiring a circuit) provided around a chamber boundary where vanes are disposed (1304 is around baffles 150 and electrode 1302, baffles 150 comprise vanes as discussed in paragraph [0059] and located in mid vessel region 155’ see paragraph [0058].  Thus 1304/1312 are located around a chamber boundary where vanes 150 are located) to generate plasma in a first region in the chamber at opposite sides of an optical axis (fig. 13, shows hydrogen radicals generated within vessel 26, wherein the hydrogen radicals source includes a hydrogen plasma chamber ([0009])), wherein the optical axis extending between a zone of excitation and an output port of the EUV radiation source ([0059] extending from irradiation region 28 and the EUV collector 30 to the intermediate focus 40 as seen in figure 1b), and wherein the first region extending along a portion of a length of the chamber next to the vanes (first region where hydrogen radicals are generated extends along a portion of the length of the chamber next to baffles/vanes 150 as seen in figure 13) and away from a collector mirror of the EUV radiation source (fig. 13, shows region forming hydrogen radicals is away from collector 30) and away from a lower cone ([0059] teaches cone shaped transmissive region 152 (i.e. claimed lower cone), wherein 
Baek et al. teaches capacitive or inductive hydrogen radical generator coupled to the EUV source, however fails to disclose providing AC power to first and second inductively coupled plasma (ICP) coils by one or more ICP circuits provided around a chamber boundary to generate ICP in a first region in the chamber at opposite sides of an optical axis supplying a Cl containing gas into the chamber; and performing a removal of tin debris by the generated ICP by the first and second ICP coils and the Cl containing gas.
However, Rakhimov et al. teach providing AC power to first and second inductively coupled plasma (ICP) coils ([0078], note: one or more conducting coils 210 used to generate inductively generated RF discharge (i.e. inductively coupled plasma)) by one or more ICP circuits provided around a chamber boundary (coils 210 and discharge generator 200 around chamber seen in figure 5a) to generate ICP in a first region in the chamber at opposite sides of an optical axis (as seen in figure 5a, 230 formed at opposite sides of an optical axis) supplying a Cl containing gas into the chamber ([0038], [0070]); and performing a removal of tin debris by the generated ICP by the first and second ICP coils ([0077]-[0078]) and the Cl containing gas (0070).
Rakhimov et al. modifies Baek et al. by suggesting the substitution of inductive coupled plasma generator for the capacitive coupled discharge of Baek.
Since both devices are directed towards generating inductive discharge, it would have been obvious to one of ordinary skill in the art at effective filing date of the claimed invention to substitute the capacitive coupled discharge of Baek et al. for the inductively 
Regarding claim 47, Baek in view of Rakhimov teach wherein the ICP in the first region is essentially symmetrical with respect to the optical axis (Baek, figure 13 shows plasma symmetrically disposed with respect to the optical axis, see Rakhimov discussion above for substituting capacitive plasma for inductively coupled plasma), and wherein the ICP in the first region is in contact with the vanes of the EUV radiation source (Baek, paragraph [0086], wherein baffles include vanes, see Rakimov discussion above for ICP) and is not in contact with the collector mirror (plasma is only disclosed to contact baffle, thus interested to not contact collector 30), and the method further comprises: performing the removal of the tin debris attached to the vanes of the EUV radiation source ([0086]). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Damen in view of Derra et al. as evidenced by Zink et al. (herein combined device) and further in view of Banna (US pgPub 2013/0106286).
Regarding claims 19 and 20, the combined device differs from the claimed invention by not disclosing wherein current for each of the coils is independently 
However, Banna teaches wherein current for each of the coils is independently controlled ([0038]) and wherein a phase of the current flowing in one of the coils is different by 180 degrees from a phase of the current flowing in another one of the coils ([0032]).
Banna modifies the combined device by providing each of the coils with independent control and opposite phases.
Since both inventions are directed towards coils for generating ICP, it would have been obvious to one of ordinary skill in the art to provide the phase difference and independently controllable coils of Banna in the combined device because the independent control allows control of plasma characteristics in zones corresponding to each coil ([0038]) thus allowing control of non-uniformities ([0004]), whereas the 180 degree phase difference improves plasma uniformity ([0034]).  That is, the arrangement of the power supplies of Banna would facilitate more uniform exposure thus providing for more thorough and even cleaning in the combined device.


Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Demon in view of Derra et al. as evidenced by Zink et al. (herein combined device) and further in view of Banine (US pgPub 2010/0051827)
Regarding claim 29, the combined device fails to disclose wherein the Cl containing gas is SiCl4.
However Banine teaches wherein the Cl containing gas is at least one selected from the group consisting of SiCl4 (Banine [0056]).
Banine modifies the combined device by suggesting a different Cl containing gas.
Since both inventions are directed towards radical generating gases, it would have been obvious to use a halogenide because it facilitates the removal of contaminating oxides (see paragraph [0068] of Banine).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over either Baek et al. in view of Rakhimov et al. and further in view of DeJong et al. (US pgPub 2016/0252821) 
Regarding claim 30, the combined devices teach CL2 entering the chamber (see discussion above with respect to claim 30).  However the combined fails to disclose gas enters the chamber from one or more gas inlets at the chamber boundary between the vanes and the collector mirror.
DeJong et al. teach gas enters the chamber from one or more gas inlets at the chamber boundary between the vanes and the collector mirror ([0142]).
DeJong modifies the combined device by suggesting how the gas could be supplied to the debris trap.
Since both inventions are directed towards supplying gas to a debris trap, it would have been obvious to one of ordinary skill in the art to supply the gas of Baek in view of Rakhimov in the manner suggested by DeJong because the gas flow serves to assist in collection of debris from the plasma and reduces the amount of debris that enters the collector chamber ([0142]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881